UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6278


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS WOODS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00127-WDQ-1)


Submitted:   July 22, 2010                   Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se.            John Walter Sippel, Jr.,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos      Woods    seeks    to    appeal   the    district    court’s

order denying reconsideration of the denial of his motion for

appointment of counsel.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949).             The order Woods seeks to appeal is

neither    a    final    order    nor     an    appealable      interlocutory     or

collateral order.         Accordingly, we dismiss the appeal for lack

of   jurisdiction.        We    deny     Woods’    motion     for   appointment   of

counsel and dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in   the    materials

before    the   court    and    argument       would   not    aid   the   decisional

process.

                                                                           DISMISSED




                                           2